DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejections of claims 1-17 are withdrawn due to Applicant’s amendment filed on December 16, 2021.
The 35 U.S.C. 103 rejections of claims 1-4, 6-12 over Mizusaki in view of Tanikawa and Goebel are withdrawn due to Applicant’s amendment filed on December 16, 2021.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 13, 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Regarding claims 13, 16, it is unclear what the variables [Symbol font/0x61], r and p represent.



Claim Rejections - 35 USC § 103
Claims 1-4, 6-12, 14-15,19-20, 22, 24, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki (US 2013/0010245) in view of Tanikawa (US 2006/0240198) and Goebel (US 2012/0268706).
Regarding claim 1, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 330 (sealant was applied … and the substrates were attached to each other [0220]) and disposed around the liquid crystal layer 320 (liquid crystals having negative dielectric constant anisotropy were injected between the substrates [0220]), and a pair of alignment layers (312, 332 [0212]) each of which is disposed on a surface, adjacent to the liquid crystal layer 320, of a corresponding one of the substrates 310, 330 (Fig. 12), wherein the alignment layers 312, 332, comprise a polymer including polyimide ([0215]), the polyimide is prepared from polyamic acid as a precursor ([0215]), and an imidization ratio of polyimide is 80% with respect to the whole polymer ([0215]) which is within the claimed range of not less than 60%.  Mizusaki teaches that the seal portion is a polymerizable resin (ultraviolet curable resin [0220]) which can be a radical 
Tanikawa teaches that in a liquid crystal display device ([0113]), a seal portion (sealant [0113]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.
In addition, Mizusaki fails to teach that the negative liquid crystal layer comprises a liquid crystal composition (liquid crystals having negative dielectric constant anisotropy [0220]) that includes a compound having a functional group represented by formula (A) of Applicant.

    PNG
    media_image1.png
    374
    997
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    680
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    263
    692
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant which is any one of formulae (A-1) to (A-17) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
Regarding claim 2, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 330 (sealant was applied … and the substrates were attached to each other [0220]) and disposed around the liquid crystal layer 320 (liquid crystals having negative dielectric constant anisotropy were injected between the substrates [0220]), and a pair of alignment layers (312+313, 332+333 [0213]) each of which is disposed on a surface, adjacent to the liquid crystal layer 320, of a corresponding one of the substrates 310, 330 (Fig. 12), wherein the alignment layers 312+313, 332+333, each include a lower 
Although Mizusaki is silent regarding a proportion of the polysiloxane, and hence fails to teach that it is within a range of not less than 10 mass% and not more than 30 mass% of an entirety of the alignment layers, Mizusaki teaches that the polysiloxane is present as a monomolecular film ([0213]) derived from covalent bonding a carboxyl group in the alignment layers 312, 332, with silicon from the silane-based coupling agent, for the express purpose of removing the residual carboxyl groups in the alignment layers ([0028]), establishing the proportion of polysiloxane of not less than 10 mass% and not more than 30 mass% of an entirety of the alignment layers, as a result-effective variable.  Accordingly, the proportion of polysiloxane of not less than 10 mass% and not more than 30 mass% of an entirety of the alignment layers, is expected to be a result of routine optimization by one of ordinary skill in the art at the time, for the express purpose of removing the residual carboxyl groups in the alignment layers, in the absence of a clear showing to the contrary.
In addition, Mizusaki teaches that the seal portion is a polymerizable resin (ultraviolet curable resin [0220]) which can be a radical polymerizable resin including a 
Tanikawa teaches that in a liquid crystal display device ([0113]), a seal portion (sealant [0113]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.
In addition, Mizusaki fails to teach that the negative liquid crystal layer comprising a liquid crystal composition (liquid crystals having negative dielectric constant anisotropy [0220]) includes a compound having a functional group represented by formula (A) of Applicant.

    PNG
    media_image1.png
    374
    997
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    680
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    263
    692
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant which is any one of formulae (A-1) to (A-17) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
Regarding claim 3, Mizusaki teaches a liquid crystal display device (300 [0214]) comprising: a pair of substrates (310, 330 [0215]), a negative liquid crystal layer (320 [0215] negative dielectric constant anisotropy [0220]) held between the pair of substrates 310, 330 (Fig. 12), a seal portion held between the pair of substrates 310, 330 (sealant was applied … and the substrates were attached to each other [0220]) and disposed around the liquid crystal layer 320 (liquid crystals having negative dielectric constant anisotropy were injected between the substrates [0220]), and a pair of alignment layers (312+313, 332+333 [0213]) each of which is disposed on a surface, adjacent to the liquid crystal layer 320, of a corresponding one of the substrates 310, 330 (Fig. 12), wherein the alignment layers 312+313, 332+333, each include a lower 
Tanikawa teaches that in a liquid crystal display device ([0113]), a seal portion (sealant [0113]) can be a radical polymerizable resin (radical polymerizable functional group [0113]) including a radical polymerization initiator ([0081]), for the purpose of providing the desired curing properties.
In addition, Mizusaki fails to teach that the negative liquid crystal layer comprising a liquid crystal composition (liquid crystals having negative dielectric constant anisotropy [0220]) includes a compound having a functional group represented by formula (A) of Applicant.

    PNG
    media_image1.png
    374
    997
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    683
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    239
    693
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    680
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    263
    692
    media_image6.png
    Greyscale

However, Goebel teaches that in a liquid crystal display device ([0020]), a negative liquid crystal layer comprises a liquid crystal composition (liquid-crystalline medium … having negative dielectric anisotropy, abstract) including a compound  having a functional group represented by formula (A) of Applicant which is any one of formulae (A-1) to (A-17) of Applicant (formulae I-1a-1 to 1-8a-1 [0128] shown above), for the purpose of providing the desired stability against exposure to ultraviolet light (UV [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a compound having a functional group represented by formula (A) of Applicant which is any one of formulae (A-1) to (A-17) of Applicant, in the liquid crystal composition of the negative liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired stability against exposure to ultraviolet light, as taught by Goebel.
3-Si-(CH2)n-NH2 ([0216]) where n = 3 ([0222]) which is a species of formula (D) of Applicant, where R of Applicant = a chlorine atom and Z of Applicant = formula (D-4) of Applicant where n of Applicant = 3 which is within the claimed range of 1 to 18.
Regarding claim 6, Mizusaki teaches that an imidization ratio of polyimide is 80% with respect to the whole polymer ([0215]) which is within the claimed range of not less than 45%.  
Regarding claim 7, Goebel teaches that a content of the compound in the liquid crystal layer (media [0103]) is 90 ppm or less ([0103]) which is within the claimed range of no more than 1,000 ppm or less, for the purpose of providing the desired stability against exposure to ultraviolet light, as described above.
Regarding claim 8, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image7.png
    175
    411
    media_image7.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes a liquid crystal molecule (formula III-1-1 [0144] shown above) having a functional group represented by formula (B) of Applicant (right half of molecule), where R32 = alkoxy radical having 5 C atoms [0146]) such that m of Applicant = integer of 5, which is within the claimed range of 1 to 18, and X1 of Applicant = X2 of Applicant = a fluorine atom, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).

Regarding claim 9, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image8.png
    77
    334
    media_image8.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes at least one compound represented by formula II-1 ([0140] shown above) which is the same as formula (C-1) of Applicant, when alkenyl = -CH=CH2 (alkenyl radical having 2 C atoms [0142]), and alkyl = -CH3 (alkyl radical having 1 C atom [0141]) such that a of Applicant = 1, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one compound represented by formula (C-1), in the liquid crystal composition of the liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired combination of low threshold voltage with short response times, as taught by Goebel.
Regarding claim 10, Tanikawa teaches that the radical polymerization initiator is activated, and hence is decomposed, by absorbing light with a wavelength of not less 
Regarding claim 11, Tanikawa teaches that the radical polymerization initiator is activated at 100°C (heat curing [0162]) and hence has a thermal decomposition temperature within a range of not less than 50°C, for the purpose of providing the desired curing properties.
Regarding claim 12, although Mizusaki is silent regarding an electronic device comprising the liquid crystal display device, an electronic device such as a television comprising a liquid crystal display device, was already a common household electronic device at the time.
Regarding claim 14, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image7.png
    175
    411
    media_image7.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes a liquid crystal molecule (formula III-1-1 [0144] shown above) having a functional group represented by formula (B) of Applicant (right half of molecule), where R32 = alkoxy radical having 5 C atoms [0146]) such that m of Applicant = integer of 5, which is within the claimed range of 1 to 18, and X1 of Applicant = X2 of Applicant = a fluorine atom, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a liquid crystal molecule having a functional group represented 
Regarding claim 15, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image8.png
    77
    334
    media_image8.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes at least one compound represented by formula II-1 ([0140] shown above) which is the same as formula (C-1) of Applicant, when alkenyl = -CH=CH2 (alkenyl radical having 2 C atoms [0142]), and alkyl = -CH3 (alkyl radical having 1 C atom [0141]) such that a of Applicant = 1, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included at least one compound represented by formula (C-1), in the liquid crystal composition of the liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired combination of low threshold voltage with short response times, as taught by Goebel.
Regarding claim 19, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image7.png
    175
    411
    media_image7.png
    Greyscale

32 = alkoxy radical having 5 C atoms [0146]) such that m of Applicant = integer of 5, which is within the claimed range of 1 to 18, and X1 of Applicant = X2 of Applicant = a fluorine atom, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a liquid crystal molecule having a functional group represented by formula (B) of Applicant, in the liquid crystal composition of the liquid crystal layer of the liquid crystal display device of Mizusaki, in order to obtain the desired combination of low threshold voltage with short response times, as taught by Goebel.
Regarding claim 20, Mizusaki is silent regarding specific chemical structures of the liquid crystal molecules of the negative liquid crystal layer.

    PNG
    media_image8.png
    77
    334
    media_image8.png
    Greyscale

However, Goebel teaches that the liquid crystal composition includes at least one compound represented by formula II-1 ([0140] shown above) which is the same as formula (C-1) of Applicant, when alkenyl = -CH=CH2 (alkenyl radical having 2 C atoms [0142]), and alkyl = -CH3 (alkyl radical having 1 C atom [0141]) such that a of Applicant = 1, for the purpose of providing the desired combination of low threshold voltage with short response times ([0039]).

Regarding claim 22, Tanikawa teaches that the radical polymerization initiator is activated, and hence is decomposed, by absorbing light with a wavelength of not less than 350 nm (cured first when ultraviolet rays with about 350 nm wavelength are radiated [0069]), for the purpose of providing the desired curing properties.
Regarding claim 24, Tanikawa teaches that the radical polymerization initiator is activated, and hence is decomposed, by absorbing light with a wavelength of not less than 350 nm (cured first when ultraviolet rays with about 350 nm wavelength are radiated [0069]), for the purpose of providing the desired curing properties.
Regarding claim 27, Tanikawa teaches that the radical polymerization initiator is activated at 100°C (heat curing [0162]) and hence has a thermal decomposition temperature within a range of not less than 50°C, for the purpose of providing the desired curing properties.
Regarding claim 29, Tanikawa teaches that the radical polymerization initiator is activated at 100°C (heat curing [0162]) and hence has a thermal decomposition temperature within a range of not less than 50°C, for the purpose of providing the desired curing properties.

Claims 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki in view of Tanikawa and Goebel, as applied to claims 1-4, 6-12, 14-15,19-20, 22, 24, 27, 29 above, and further in view of Usui (JPO English translation of JP 2016-121347).

    PNG
    media_image9.png
    100
    326
    media_image9.png
    Greyscale

Mizusaki, as modified by Tanikawa and Goebel, teaches the liquid crystal display device comprising the seal portion including the radical polymerization initiator, as described above.  In addition, Tanikawa teaches that the radical polymerization initiator can comprise groups having the structure represented by the general formula (2) ([0059]) which is a thioxanthone group shown above, but fails to specify that the radical polymerization initiator is represented by formula (I-2) of Applicant.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

However, Usui teaches that a seal portion (liquid crystal seal agent [0012]) of a liquid crystal display device (display panel [0002]) includes a radical polymerization initiator (compound B is a … photoradical polymerization initiating compound [0014]) which comprises thioxanthone groups and is represented by formula (3) ([0020] shown above) which is the same as formula (I-2) of Applicant, for the purpose of providing the desired photocurability in a visible wavelength region ([0009], visible photosensitizing [0012]).
.
Claims 26, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki in view of Tanikawa and Goebel, as applied to claims 1-4, 6-12, 14-15,19-20, 22, 24, 27, 29 above, and further in view of Ogawa (US 2016/0270626).

    PNG
    media_image11.png
    117
    463
    media_image11.png
    Greyscale

Mizusaki, as modified by Tanikawa and Goebel, teaches the liquid crystal display device comprising the seal portion including the radical polymerization initiator, as described above.  In addition, Tanikawa teaches that the radical polymerization initiator can comprise groups having the structure represented by the general formula (5) ([0059]) which is an azo group shown above, but fails to specify that the radical polymerization initiator is represented by formula (I-3) of Applicant.

    PNG
    media_image12.png
    144
    261
    media_image12.png
    Greyscale

However, Ogawa teaches that a seal portion (liquid crystal seal agent [0012]) of a liquid crystal display device (display element [0150]) includes a well-known radical polymerization initiator comprising an azo group (thermal polymerization initiator … 2,2’-
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a radical polymerization initiator represented by formula (I-3) of Applicant, as the radical polymerization initiator in the seal portion of the liquid crystal display device of Mizusaki, as modified by Tanikawa, in order to obtain the desired thermal polymerization, as taught by Ogawa.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiments and/or the new reference in the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. US 20110043739 teaches a liquid crystal alignment layer comprising polysiloxane ([0018]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782